Citation Nr: 1525739	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-01 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2014, the appellant testified during a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that the Veteran submitted additional evidence at the September 2014 hearing.  An automatic waiver of RO consideration applies to claims where the substantive appeal was filed on or after February 2, 2013, if evidence is received from the appellant or the appellant's representative. As the Veteran's substantive appeal was filed in January 2014, the Board may properly consider the newly received evidence.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1304 (2014).

The issue of entitlement to aid and attendance for the Veteran's spouse has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the September 2014 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal on the issue of entitlement to a TDIU is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to a TDIU by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal on the issue of entitlement to a TDIU and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to a TDIU is dismissed.



REMAND

The Veteran has asserted that his bilateral hearing loss has worsened since the last VA examination in December 2012, more than two years ago.  See January 2014 substantive appeal; September 2014 hearing testimony at 7.  A September 2014 private audiological examination report indicates the Veteran's hearing has worsened, but it is not clear whether Maryland CNC speech recognition testing was used, as required by VA.  The private audiological report noted there was an overall decrease in pure tones.  As there is evidence that the Veteran's hearing loss may have worsened, the Board finds that a new VA audiology examination is necessary to evaluate the current severity of his bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the United States Court of Appeals for Veterans Claims has held that, pursuant to 38 U.S.C. § 5103A(a) , when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  In the instant case, the September 2014 private audiogram shows a word recognition test was used, but it is not clear what speech recognition test was used.  Accordingly, the AOJ should take appropriate action to request that the private examiner who performed the September 2014 audiogram clarify as to whether the Maryland CNC speech discrimination test was used when conducting the hearing test.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to request that the private examiner who issued the September 2014 audiogram clarify as to whether the Maryland CNC speech discrimination test was used when conducting the hearing test. 

2.  Then, schedule the Veteran for an appropriate VA audiological examination to ascertain the current severity of his bilateral hearing loss.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issue on appeal of entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


